PER CURIAM.
We have heard oral argument in this cause and have carefully examined the record on appeal and the briefs submitted by the parties. Upon our consideration thereof, it is our conclusion that the trial judge properly denied the motion for discharge which was based upon the ground that petitioner was denied a speedy trial.
Accordingly, the Rule Nisi heretofore issued is dissolved and the suggestion for a writ of prohibition is dismissed.
BOYER, Acting C. J., JOHNSON, J., and LEE, THOMAS E., Associate Judge, concur.